Citation Nr: 1800369	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-54 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for chronic lung/respiratory disability; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant and D.K.


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from September 1955 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A request to reopen a previously-denied claim for service connection for a lung condition (claimed as chronic obstructive pulmonary disease (COPD), pneumoconiosis, and bronchitis) was denied by a February 2015 rating decision that was not appealed.  New and material evidence was not received within the year after the Veteran was notified of the February 2015 decision.

2.  Evidence received subsequent to the February 2015 rating decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for a lung disability, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 2015 rating decision which denied a claim for service connection for a lung condition is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  New and material evidence has not been received, and the claim of entitlement to service connection for a chronic respiratory disability is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the October 2017 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

A February 1986 Board decision denied service connection for a chronic lung disorder on the basis that bronchopneumonia which was treated during service was acute and transitory and resolved without residual disability.  In June 1988, the Board found that additional evidence that had been added to the record since the February 1986 decision was essentially cumulative and repetitious of evidence and representations previously of record and considered in February 1986; that the new evidence did not supply a new factual basis to support the Veteran's claim; and that the appeal was denied.  In June 1993, the Board reopened the Veteran's claim for service connection for a chronic lung disorder and remanded the issue for additional development.  In June 1994, April 1995, and May 1997, the Board remanded the claim for additional development.  

In June 2000, the Board denied the Veteran's claim of entitlement to service connection for a chronic lung disorder.  At that time, the most significant piece of evidence supporting the Veteran's claim was a September 1980 letter from Dr. Gaziano in which he opined that given the Veteran's history of infection in service, recurrent infections after service, and x-ray evidence of changes in both lungs, it was likely that the Veteran's pneumonia in service had some permanent sequelae.  More specifically, it was opined that it was reasonable to believe that the Veteran's chronic pulmonary condition had its onset in service.  Evidence that weighed against the claim included a 1989 report of Dr. Pessoney in which he opined that although the Veteran had a history of recurrent infections, a causal relationship to his current condition could not be established and current problems were much more likely related to COPD and prolonged smoking history than a pneumonia in service, which had apparently been properly treated and resolved.  The VA examiner also opined that the COPD was in accordance with the prolonged smoking history and not likely related to the single episode of viral pneumonia in service.  Also, most significant was a November 1999 advisory opinion requested by the Board to resolve the differences among the existing medical opinions.  That opinion, by a medical expert, the director of a VA outpatient pulmonary clinic, clearly indicated that it was more likely than not that the Veteran's respiratory illness was due to his long smoking history and not a solitary case of viral pneumonia in service.  The Board found the unfavorable opinions were of greater weight and higher probative value than the one favorable opinion of Dr. Gaziano.  

In March 2011, the Board reopened the Veteran's claim for service connection for a chronic lung disorder, to include asbestosis, chronic bronchitis, and COPD, and remanded the issue for additional development.  

In June 2012, the Board denied the Veteran's claim of entitlement to service connection for a chronic lung condition.  The Board found that the weight of the more probative evidence was against the Veteran's claim that he had asbestosis as a result of exposure to asbestos during service.  The Board noted that the evidence established that it was less likely than not that the Veteran was exposed to asbestos during service and that competent and probative medical evidence showed that the Veteran had not been diagnosed with asbestosis.  With respect to bronchitis, the Board noted that the Veteran asserted that he had had bronchitis five to six times per year since December 1955 when he had bronchopneumonia in service.  The Board, however, found that the competent medical evidence of record attributed the Veteran's lung conditions to tobacco use rather than his bout of pneumonia in December 1955.  

Since the June 2012 Board decision, the Veteran has attempted numerous times, unsuccessfully, to reopen his claim for service connection for a chronic respiratory condition.  Rating decision in February 2014 noted that service connection for a lung condition remained denied as the evidence continued to show the condition was not incurred in or aggravated by military service.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  New and material evidence was not received within the year after the Veteran was notified of the February 2016 decision.  Thus, the February 2016 decision is final.  

The Veteran's application to reopen his claim of service connection for a respiratory condition was received in April 2016.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by rating decisions in April 2016, May 2016, and June 2016, the RO declined to reopen the Veteran's claim of entitlement to service connection for a lung condition.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The February 2015 rating decision noted, 

The rating decisions and Board of Veterans Appeals decision denied service connection for a lung condition to include COPD, pneumoconiosis, and bronchitis because although you were treated for complaints, treatment, or a diagnosis similar to that claimed during service, the current lung condition is not shown to be related to your treatment in service.  You were notified of these decisions on June 29, 1988, December 9, 1988, March 8, 1990, June 14, 1993, September 24, 1993, November 14, 1994, December 12, 1994, June 9, 2000,  June 20, 2012, February 18, 2014, and August 6, 2015 and February 25, 2016.  There is no evidence to show your current condition was incurred in or the result of your military service, and there is also no evidence of exposure to mustard gas during your mil[it]ary service.  There has been insufficient evidence received to show that your lung con[di]tion was incurred in, aggravated by or caused by military service.

Based on the grounds stated for the denial of service connection for a chronic lung disability, new and material evidence would consist of competent evidence of asbestosis and exposure to asbestos during service, evidence of exposure to mustard gas during service, and competent evidence of a current lung/respiratory disability related to the Veteran's service, including symptoms documented in 1955.  

In this regard, additional evidence received since the February 2016 rating decision includes various VA treatment records, duplicate service treatment records, written statements and personal hearing testimony from the Veteran.  The Veteran has also submitted a medical article entitled, Viral Pneumonias in Adults:  Radiologic and Pathologic Findings. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In regard to the evidence received since the February 2016 rating decision, the Board finds that the new does not include a diagnosis of asbestosis, does not include evidence of asbestos exposure or mustard gas exposure during service, and does not include competent evidence of a current lung/respiratory disability related to the Veteran's service, including symptoms documented in 1955.  

The Board has considered the evidence received since the February 2015 rating decision and finds that there is still no evidence that the Veteran has a current, chronic lung/respiratory disability that was incurred in or aggravated by active service. 

Accordingly, the Board finds that the evidence received subsequent to February 2015 rating decision is not new and material and does not serve to reopen the claim.  



ORDER

New and material evidence not having been received, the request to reopen the claim for service connection for a chronic lung/respiratory disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


